Title: From John Quincy Adams to George Washington Adams, 19 November 1826
From: Adams, John Quincy
To: Adams, George Washington


				N. 28.
					My dear George.
					Washington 19. November 1826.
				
				Your short note of the 14th. enclosing your Account to the first of July 1826. 4. Copies of Mr Whitney’s funeral discourse, and the pamphlet and annuity blank, of the Massachusetts Hospital Life Insurance Company; and also the N. 2. Glass Company’s bill, has been received—I reserve my observations upon the Account, till that of the subsequent Quarter to the 1st. of October last shall come.I shall examine the Constitution By Laws, Regulations and Proposals of the Life Insurances Company—Meantime I observe that there is with the pamphlet only one blank form of Contract, which is of an Annuity in Trust—while in the pamphlet itself there are five different forms, of Instruments all of which I understand to be in use by the Company. I wish you now to obtain and forward to me a printed blank of each of the four forms of Application as contained in pages 40. 41. 42. and 48. of the pamphlet—At the same time enquire if there are any Shares in the Stock of the company for Sale; and if so at what price: It appears by the Rules and Regulations that the Shares can be transferred only to the Directors themselves, or with their consent and approbation.You have mentioned I think in a Letter to your mother that Mr Stewart had finished the Portrait of your Mother, and the copy of that of my father: whereupon I wish you to receive them immediately from him and to pay him for them. Tare care also to obtain the original of my fathers Portrait, which if Mr Croft is willing may again be suspended in his parlour. And as he has one of mine also there, you may have that of your mother correspondingly framed with mine, and they may all three be kept together. I desire you also to receive back from Mr Stewart the Portrait of Mr Jefferson by Brown, and the old Picture of our Ancestor Coll. John Quincy when a child; both of which have been more than a year at Mr Stewart’s for some trifle of repair—When you get them you may if you please ad interim have them suspended in your own chamber, and taken back to Quincy and replaced in the Entry where they were before—And send the copy of my father’s Portrait, packed in the manner that Mr Stewart shall direct, by a Coasting vessel, as occasion may offer, to this place, addressed to me, and recommended to the particular care of the Captain.I pray you likewise to send me an exact list of all the Deeds, Policies, Certificates of Stock and vouchers of property, real, personal or mixed, which you have in your possession belonging to me. Also a list of all the keys of Charts, boxes, trunks &c and a memorandum subjoined to the list, where each of the Charts &c is deposited, and of the place where you keep the keys—I have received a Letter from Mr Isaac Farrar at Quincy, relating to the concerns of the same there—He makes me sundry propositions, some of which I do not positively understand—but the most important one is that he should take on his own account, the seven Cows which I bought at the sale, and left on the place, under his care; and he offers to pay for them the price at which they were appraised—About this as well as about all the other matters in his Letter, you must take upon you i the charge of agreeing with him, and I give you Carte Blanche to make any agreement, which shall be reasonable and just to him and to me.My Brother promised to draw the Lease, of which you will remind him, and if he wishes you will assist him in it—Farrar is to have the farm, excepting the dwelling House, yard and Clothes yard, and garden; from the first of April, for three years; and unless notice be given six Months before the expiration of the three years, by either party to the other, with a payment of fifty dollars, the Lease is to continue two years longer—But all the Stock of Hay, English or Salt, is to be consumed on the farm, and all the manure made upon it to be used upon the farm itself—Of the farm House, the chambers reserved for the Libraries of my father and brother, and for his office are to be reserved still— and  the use of the yard must be common to both houses. I have noticed with much interest, and with some concern the various publications, affecting the character and conduct of Mr C. Cushing, previous to the recent Congressional Elections in Massachusetts—Your reflections upon them are natural and just—The reputation of man, like man himself “cometh forth like a flower, and is cut down”—but to this melancholy reflection upon the condition of human nature, may we not add another of more profitable result—that there is no pit so fatal as that which a man digs for himself—In public life we must make up our account to be basely calumniated; but how can we ask for truth from others when we are not true to ourselves—Mr Cushing’s first Letter in vindication of himself might be termed a philosophical disquisition upon the nature of Evidence—In Courts of Law, especially in cases of criminal Jurisprudence, fact and evidence are synonymous terms—to refute evidence is to disprove fact. de non apparentibus et non existentibus eadem est ratio—But this is not, and ought not to be the Law of political controversy or of social intercourse—The rule is sometimes directly the reverse—praesulgebant, eo ipso quod non visebantur—Mr Cushing is charge with being his own encomiast, and the revilar of his opponent, in the newspapers—The evidence against him is his supposed hand-writing—He disproves the hand-writing: but how stands the fact? Like the hand writing on the wall—How stands his reputation? Like a hole scraped through the paper, in attempting to erase a blot.I know too well your Nature to believe that you will ever resort to the expedient of equivocation to defend yourself against charges of duplicity, of self–panegyric, or of Slander—But there are many other charges, which you will find it much safer to endure then to deny—Be particularly cautious never to deny that which is mere incident to, or more evidence of a fact, when you cannot deny the fact itself—And never forget that the Law of Evidence in Courts of Justice, avowedly adapted to screen nine of out of ten malefactors from punishment, can  never be applied to the affairs of life any where else—You mother is convalescent, and I hope getting well—The rest of us are in good health, as, may this find you—So prays your affectionate father.
				
					J. Q. A. 
				
				
			